DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 4, 2022.  Currently, claims 1-3, 5-13, 23-24 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Wang 102 rejection has been withdrawn in view of the arguments about the publication date.  Medline indicates the EDAT is July 22, 2015.  This is not prior art. 
The 112b rejection has been withdrawn in view of the amendment to the claims.  
The Singyoji 102 has been withdrawn in view of the amendments to the claims to require a primary brain or spinal cord tumor.  

Election/Restrictions
Applicant's election without traverse of TERT promoter in Claim 24, in the paper filed August 6, 2019 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2016/041862, filed July 12, 2016 and claims priority to provisional 62/192,424, filed July 14, 2015.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichler et al. (Neurosurg Focus, Vol. 5, E16, 2006).

Eichler teaches primary central nervous system lymphoma: presentation, diagnosis and staging.  Eichler teaches Primary Central Nervous system lymphoma (PCNSL) affects the brain and the spinal cord, for example (abstract).  Eichler teaches imaging and cerebrospinal fluid (CSF) analysis are performed for PCNSL.  Eichler teaches patients with evidence of spinal cord dysfunction should have contrast-enhanced MR imaging of the entire spine (abstract).  Eichler teaches the location of PCNSL lesions, like all masses in the CNS, determines the clinical presentation.  Specifically, the symptoms and signs of intramedullary spinal cord lymphoma resemble those of other intramedullary spinal tumors and depend on the lesion’s location within the spinal cord (page 2, col. 1).  Intramedullary tumors arise within the spinal cord itself and thus abut a CSF reservoir. 
Table 2 illustrates diagnostic evaluation of patients includes contrast enhanced spinal MRI and PCR for immunoglobulin heavy-chain clonal rearrangements (page 5, col. 1).  Eichler teaches PCR is gaining broader use (page 4, col. 2).  The use of PCR studies for CSF analysis has been used to detect clonal rearrangements.  Re-arrangements are mutations (page 5, col. 1).  
Thus, Eicheler teaches analysis of intramedullary tumors which by definition abut a CSF reservoir and assaying clonal rearrangements by PCR, which are mutations for tumors.  Therefore, Eichler teaches each limitation of the instant claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler et al. (Neurosurg Focus, Vol. 5, E16, 2006) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015).  
Eichler teaches primary central nervous system lymphoma: presentation, diagnosis and staging.  Eichler teaches Primary Central Nervous system lymphoma (PCNSL) affects the brain and the spinal cord, for example (abstract).  Eichler teaches imaging and cerebrospinal fluid (CSF) analysis are performed for PCNSL.  Eichler teaches patients with evidence of spinal cord dysfunction should have contrast-enhanced MR imaging of the entire spine (abstract).  Eichler teaches the location of PCNSL lesions, like all masses in the CNS, determines the clinical presentation.  Specifically, the symptoms and signs of intramedullary spinal cord lymphoma resemble those of other intramedullary spinal tumors and depend on the lesion’s location within the spinal cord (page 2, col. 1).  Intramedullary tumors arise within the spinal cord itself and thus abut a CSF reservoir. 
Table 2 illustrates diagnostic evaluation of patients includes contrast enhanced spinal MRI and PCR for immunoglobulin heavy-chain clonal rearrangements (page 5, col. 1).  Eichler teaches PCR is gaining broader use (page 4, col. 2).  The use of PCR studies for CSF analysis has been used to detect clonal rearrangements.  Re-arrangements are mutations (page 5, col. 1).  
Eichler does not specifically teach analyzing the human spinal cord tumor for one or more point mutations in the nucleic acids. 
However, Pan teaches a method of obtaining CSF samples from humans with CNS tumors and assaying nucleic acids in the CSF.  Specifically Pan teaches detecting DNA within CSF to characterize tumor specific mutations (abstract).  Pan teaches using digital PCR and sequencing to quantify tumor mutations in the cfDNA of CSF from 7 patients with solid brain tumors. Pan teaches CSF, blood and brain tumor tissue were collected at the time of surgical resection (page 515, col. 1)(limitations of Claim 5).  The CSF was collected at the time of a clinically indicated lumbar puncture (page 515, col. 1)(limitations of Claim 20).  Pan also performs exome sequencing and ddPCR and targeted amplicon sequencing for tumor and normal DNA (page 516, col. 1)(limitations of Claim 8-12, 23).  Table 1 illustrates mutations that were identified (page 520, col. 1)(limitations of Claim 3).  Pan teaches the results were concordant with genetic testing on the primary tumor biopsy indicating the tissue sample from the patient was also determined (abstract)(limitations of Claim 2).   Pan concludes tumor mutations were detectable in the CSF of patients with primary brain tumors (abstract).  Pan teaches studying different types of brain tumors to develop a minimally invasive method for diagnosing, characterizing and tracking CNS tumors by analyzing their DNA in CSF (page 515, col. 1).  The act of tracking indicates several samples are collected over time (limitations of Claim 6).  Pan further teaches considerable number of tumor cells grow along the dura and meninges of patients with leptomeningeal disease, cellular DNA in CSF constitutes an important source of tumor DNA.  Pan thus suggests CSF from tumors, albeit cancer cells that migrates from other parts of the body, that grow along the dura and meninges of patients are an important source of DNA.  In contrast, Pan also teaches that DNA from tumors where the anatomic sequestration by arachnoid layers surrounding the tumor are not detected in the CSF (page 518, col. 2).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have studied PCNSL tumors that abut a CSF reservoir as taught by Eichler by detecting point mutations in the CSF for diagnosis, characterizing and tracking of human CNS tumors, as specifically suggested by Pan.  Eichler specifically teaches contrast-enhanced spinal MRI for spinal cord tumors and subsequently performing DNA nucleic acid analysis for the tumor characterization. Pan teaches tracking and characterizing of CNS tumors thru CSF DNA mutation analysis may be an alternative or adjuvant diagnostic assay to the more morbid tumor tissue biopsy or insensitive cytology (page 520, col. 2).  The detection of DNA point mutations taught by Pan provides characterization of the tumor masses.  Therefore, it would have been prima facie obvious to have imaged PCNSL spinal tumors that abut the CSF reservoir to identify tumors that may be tracked and characterized using CFS mutational analysis for the express benefit of avoiding tissue biopsy and insensitive cytology.  
With regard to Claim 7 and the order of performing the steps of assaying for nucleic acids, such that tissue sample is assayed first followed by assaying nucleic acids in CSF, the order of steps would be obvious to perform in either order.  Pan specifically teaches collecting all three samples, CSF, blood and brain tissue at the time of surgical resection (page 515, col. 1).  The order of assaying would be a mere matter of choice.  The technician performing the assay analysis may elect to sequence the tumor tissue first if the reagents are readily available at the time. As provided in MPEP 2144.04, the courts have held reversing the order of steps or selection of any order of performing steps is obvious in the absence of new or unexpected results.  


Claims 1-3, 5-13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose-Lopez et al. (JAVMA, Vol. 244, No. 2, pages 200-204, January 14, 2014) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015).  
Jose-Lopez teaches analyzing a spinal cord mass in a dog using MRI and CSF nucleic acid analysis.  Jose-Lopez teaches performing an MRI and determining the spinal cord mass abuts the CSF reservoir (page 201, col. 1).  Jose-Lopez teaches the mass appeared to be in contact with the spinal cord surface and the meninges (page 202, col 1).  Jose-Lopez then teaches performing CSF analysis (see page 201, col. 2).  The real-time PCR analysis of the nucleic acids detected Leishmania donovani complex (page 201, col. 2). Jose-Lopez comments that intramedullary space occupying lesions in dogs are commonly neoplastic (page 203, col. 1).  
Jose-Lopez does not specifically teach analyzing a human spinal cord tumor determined by imaging that the tumor abuts a CSF reservoir or cortical surface for one or more mutations in the nucleic acids. 
However, Pan teaches a method of obtaining CSF samples from humans with CNS tumors and assaying nucleic acids in the CSF.  Specifically Pan teaches detecting DNA within CSF to characterize tumor specific mutations (abstract).  Pan teaches using digital PCR and sequencing to quantify tumor mutations in the cfDNA of CSF from 7 patients with solid brain tumors. Pan teaches CSF, blood and brain tumor tissue were collected at the time of surgical resection (page 515, col. 1)(limitations of Claim 5).  The CSF was collected at the time of a clinically indicated lumbar puncture (page 515, col. 1)(limitations of Claim 20).  Pan also performs exome sequencing and ddPCR and targeted amplicon sequencing for tumor and normal DNA (page 516, col. 1)(limitations of Claim 8-12, 23).  Table 1 illustrates mutations that were identified (page 520, col. 1)(limitations of Claim 3).  Pan teaches the results were concordant with genetic testing on the primary tumor biopsy indicating the tissue sample from the patient was also determined (abstract)(limitations of Claim 2).   Pan concludes tumor mutations were detectable in the CSF of patients with primary brain tumors (abstract).  Pan teaches studying different types of brain tumors to develop a minimally invasive method for diagnosing, characterizing and tracking CNS tumors by analyzing their DNA in CSF (page 515, col. 1).  The act of tracking indicates several samples are collected over time (limitations of Claim 6).  Pan further teaches considerable number of tumor cells grow along the dura and meninges of patients with leptomeningeal disease, cellular DNA in CSF constitutes an important source of tumor DNA.  Pan thus suggests CSF from tumors, albeit cancer cells that migrates from other parts of the body, that grow along the dura and meninges of patients are an important source of DNA.  In contrast, Pan also teaches that DNA from tumors where the anatomic sequestration by arachnoid layers surrounding the tumor are not detected in the CSF (page 518, col. 2).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have studied spinal cord masses that abut a CSF reservoir as taught by Jose-Lopez  by detecting mutations in the CSF for diagnosis, characterizing and tracking of human CNS tumors, as specifically suggested by Pan.  Jose-Lopez specifically teaches imaging spinal cord masses with MRI and subsequently performing DNA nucleic acid analysis for the mass characterization.  It would have been obvious to analyze human spinal cord tumors that were identified as abutting the CSF reservoir for mutations.  Jose-Lopez teaches the MRI findings for the dog were similar to those for cats and humans.  Thus, it would have been obvious to have analyzed masses from humans for DNA analysis, absent unexpected results.  
Moreover, while Jose-Lopez teaches analysis of nucleic acids by real-time PCR methods, Jose-Lopez does not specifically teach analysis of mutations.  However, Pan teaches tracking and characterizing of CNS tumors thru CSF DNA mutation analysis may be an alternative or adjuvant diagnostic assay to the more morbid tumor tissue biopsy or insensitive cytology (page 520, col. 2).  The detection of DNA mutations taught by Pan provides characterization of the tumor masses.  Therefore, it would have been prima facie obvious to have imaged spinal tumors that abut the CSF reservoir to identify tumors in humans that may be tracked and characterized using CFS mutational analysis for the express benefit of avoiding tissue biopsy and insensitive cytology.  
With regard to Claim 7 and the order of performing the steps of assaying for nucleic acids, such that tissue sample is assayed first followed by assaying nucleic acids in CSF, the order of steps would be obvious to perform in either order.  Pan specifically teaches collecting all three samples, CSF, blood and brain tissue at the time of surgical resection (page 515, col. 1).  The order of assaying would be a mere matter of choice.  The technician performing the assay analysis may elect to sequence the tumor tissue first if the reagents are readily available at the time. As provided in MPEP 2144.04, the courts have held reversing the order of steps or selection of any order of performing steps is obvious in the absence of new or unexpected results.  
Response to Arguments
	The response traverses the rejection.  The response asserts Jose-Lopez does not teach spinal cord tumor analysis but was focused on a Leishmania infection.  This argument has been considered but is not convincing because the teachings of Jose-Lopez illustrate that masses imaged and identified as abutting the spinal cord  “leak” DNA from the mass into the CSF.  Jose-Lopez teaches real-time PCR assays performed on the CSF sample identified DNA from the mass.  This clearly demonstrates masses abutting a CSF reservoir may deposit DNA into the CSF which may be subsequently detected.  Pan illustrates CNS tumors abutting CSF reservoirs also deposit DNA into the CSF which may be analyzed to characterize the tumor.  There is a reasonable expectation of success that the skilled artisan could analyze spinal tumor masses that abut the CSF reservoir for known tumor mutations.  Thus, it would have been obvious to have detected CNS cancerous tumor mutations in the CSF also.  
The response argues Pan does not teach assays CSF from a subject that has a primary spinal cord tumor.  This argument has been reviewed but is not persuasive.  This limitation is taught by Jose-Lopez.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The response argues there is a lack of motivation to combine these two references.  The response argues Pan discourages the use of MRI to diagnose CNS tumors based on its low sensitivity and specificity.  This argument has been reviewed but is not persuasive.  Pan acknowledges the non-invasive strategies to diagnose CNS tumors such as MRI are limited because they do not provide information about the genetic alteration of the tumor.  This is not a teaching away.  This is merely a statement that MRI alone is not sufficient to diagnose CNS tumors.  Thus, the ordinary artisan would have recognized sampling CSF could serve as a “liquid biopsy” to characterize CNS tumors and increase the sensitivity and specificity.  The art is replete with teachings of imaging of spinal tumors prior to additional analysis.  
Thus, for the reasons above and those already of record, the rejection is maintained.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose-Lopez et al. (JAVMA, Vol. 244, No. 2, pages 200-204, January 14, 2014) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015) as applied to Claims 1-3, 5-13, 23 above and further in view of Koelsche et al (Acta Neuropathol, Vol 126, pages 907-915, 2013). 
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler et al. (Neurosurg Focus, Vol. 5, E16, 2006) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015) as applied to Claims 1-3, 5-13, 23 above and further in view of Koelsche et al (Acta Neuropathol, Vol 126, pages 907-915, 2013).
Neither Jose-Lopez, Eichler nor Pan specifically teach analysis of TERT promoter mutations in the CSF for the CNS primary tumors.  
However, Koelsche teaches TERT promoter mutations are considered hot spot mutations for several human tumor entities.  Koelsche teaches 327 mutations in TERT promoter were found in 1,515 tumors of the human nervous system.  Koelsche teaches TERT promoter mutations predominantly occur in glial tumors of adult patients. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Eichler or Jose-Lopez and Pan for detecting DNA mutations in a CSF sample from a human with a CNS cancer to analyze known TERT mutations in CNS cancers, including spinal cord tumors, as taught by Koelsche.  Koelsche teaches the frequency of TERT promoter mutations in CNS cancers, therefore, it would have been obvious to have studied TERT promoter mutations in the CSF, as suggested by Eichler or Jose-Lopez and Pan.  
Response to Arguments
The response traverses the rejection.  The response asserts Koelsche does not make up for the deficiencies of Jose-Lopez in view of Pan.  This argument has been considered but is not persuasive for the reasons presented above.  Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 26, 2022